DETAILED ACTION
This is an Office action based on application number 16/570,241 filed 13 September 2019, which claims foreign priority to DE10 2018 215 651.4 filed 14 September 2018. Claims 1-14, 16-18, and 20-21 are pending. Claims 15 and 19 are canceled. Claims 5 and 17-18 are withdrawn from consideration due to Applicant’s election.
Amendments to the claims, filed 10 November 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The objection to the specification, made of record in the previous Office action, is withdrawn due to Applicant’s amendments in the response filed 10 November 2022.
The 35 U.S.C. §112(b) rejection of claims 6 and 13-16, made of record in the previous Office action is withdrawn due to Applicant’s amendments in the response filed 10 November 2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 4, 6-12, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US Patent Application Publication No. US 2015/0086730 A1) (Guan) in view of Jou et al. (US Patent Application Publication No. US 2010/0152374 A1) (Jou).

Regarding instant claim 1, Guan discloses a polymer sheet comprising a polyurethane core prepared from a polyurethane dispersion (paragraphs [0016; 0023]).
	Guan further discloses that the polyurethane foam is formed from a combination of the polyurethane dispersion and a surfactant (paragraph [0029]).
	Guan further discloses that the polyurethane dispersion is frothed mechanically to form a foam (paragraph [0054]).
	Guan does not specifically disclose the polyurethane composition of the claim.
	However, Jou discloses a flame-retardant waterborne polyurethane dispersion comprising a phosphorus flame retardant comprising active hydrogen; a diisocyanate; and a polyol, wherein the phosphorus flame retardant containing active hydrogen is a polyphosphate ester represented by the formula:

    PNG
    media_image1.png
    96
    229
    media_image1.png
    Greyscale

i.e., containing two hydroxyl groups (Claims 1 and 3-4).
	Jou further discloses that a prepolymer is formed from a mixture of the phosphorus flame retardant containing active hydrogen, the diisocyanate, and the polyol (paragraph [0021]), which suggests that each is a comonomer component of the prepolymer.
	Jou teaches that conventional polyurethanes have poor flame-retarded properties, and that those polyurethanes that are fabricated by integrating the flame retarding into polyurethane are susceptible to loss of the flame-retardant effect by simply washing the polyurethane with water (paragraphs [0006; 0008]). Jou teaches that since the phosphorus flame retardant containing active hydrogen reacts with diisocyanate, the flame retardant is chemically bonded to the polyurethane product, and simply washing the polyurethane will not reduce any flame retardant effects (paragraph [0017]).
	Before the effective filing date of the claimed invention, it would have been obvious to add the polyurethane polymer of Jou to the polyurethane dispersion of Guan. The motivation for doing so would have been to impart flame-retardant properties that are not easily diminished by simple washing.
	Therefore, it would have been obvious to combine Jou with Guan to obtain the invention as specified by the instant claim.

Regarding instant claim 2, Guan further discloses that the polyurethane core has an elongation at break of at least 200% (paragraphs [0016; 0020]).

Regarding instant claim 4, Guan further discloses that the polyurethane foam is formed from a combination of a polyurethane dispersion and a surfactant (paragraph [0029]). The instant claim recites that the surfactant is nonionic or an ionic surfactant, which would appear to encompass every surfactant usable for the preparation of a polyurethane foam from a polyurethane dispersion. Therefore, since Guan discloses a surfactant usable for the formation of a polyurethane foam, Guan meets the limitation of the instant claim.
	Alternatively, Guan discloses that examples of surfactants are inclusive of Stokal® STA and Stokal® SR (paragraph [0040]).
	Similarly, Applicant discloses in the original disclosure that suitable surfactants are inclusive of Stokal® STA and Stokal® SR (Specification at page 10, third paragraph).
	Therefore, one of ordinary skill in the art would conclude that the surfactants encompassed by the scope of the prior art and that of Applicant’s intended invention are identical.

Regarding instant claim 6, Jou discloses that the phosphorus flame retardant containing active hydrogen is a polyphosphate ester represented by the formula:

    PNG
    media_image1.png
    96
    229
    media_image1.png
    Greyscale

wherein R1 is alkyl or alkoxy; R2 is vinyl; and n is an integer of 50 to 270 (Claim 4).

Regarding instant claim 7, Jou discloses a polyurethane prepared from a diisocyanate (Claim 1).

Regarding instant claim 8, Jou discloses a polyurethane prepared from a polyol (Claim 1) inclusive of glycol; diols; bisphenol-A; poly(butanediol-co-adipate) glycol; poly(hexanediol-co-adipate) glycol; poly(ethanediol-co-adipate glycol; polytetramethylene glycol; polypropylene glycol; polyethylene glycol; and polycaprolactone polyol, among others (paragraph [0019]).

Regarding instant claim 9, Guan further discloses that the polyurethane is prepared from a polyurethane dispersion and a thickener (paragraph [0029]).
	Similarly, Jou discloses that polyurethane dispersions further comprise a “thicker” (paragraph [0023]), which is construed to meet the claimed thickener.

Regarding instant claim 10, Guan further discloses that the polyurethane is prepared from a polyurethane dispersion and a crosslinking agent (paragraph [0029]).
	Similarly, Jou discloses that polyurethane dispersions further comprise a crosslinker (paragraph [0023]).

Regarding instant claim 11, Guan discloses the polyurethane dispersion as cited in the rejection above. One of ordinary skill in the art would readily understand that such a polyurethane dispersion is formed from a polyurethane polymer having a polyol component. Furthermore, since Guan is silent with regard to a necessary polyol component having a flame retardancy effect, one of ordinary skill in the art would conclude that the scope of Guan encompasses a polyurethane dispersion formed from a polyurethane whose polyurethane includes no comonomer having a flame retardancy effect.
	Furthermore, the combination of Guan with Jou adds the polyurethane prepolymer of Jou, comprising the phosphorus flame retardant comprising active hydrogen comonomer to the polyurethane dispersion of Guan; therefore, the prior art combination encompasses the mixture of the instant claim.

Regarding instant claim 12, Jou further discloses that the polyol has an average molecular weight of about 60 to 6000 (paragraph [0019]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
Regarding instant claims 20-21, Guan further discloses that the flame-retardant waterborne polyurethane dispersion comprises 1 to 50 parts by weight, preferably 7 to 20 parts by weight, of the phosphorus flame retardant containing active hydrogen (paragraph [0013]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guan in view of Jou as applied to claim 1 above, and further in view of Komatsuzaki et al. (US Patent Application Publication No. US 2014/0356615 A1) (Komatsuzaki) and Smiecinski et al. (US Patent Application Publication No US 2010/0160470 A1) (Smiecinski).

Regarding instant claim 3, Guan in view of Jou discloses the polyurethane foam as cited in the rejection of claim 1, above.
	Guan in view of Jou does not explicitly disclose the compressive strength and reversion to original thickness properties of the polyurethane foam.
	However, Komatsuzaki discloses an adhesive tape comprising a foam base having a 25% compressive strength of 80 kPa or more (Claims 1-2), wherein the foam base is inclusive of polyurethane foams (paragraph [0033]). Komatsuzaki further discloses that the compressive strength is measured by compressing a sample in the thickness direction (paragraph [0031]).
	While there is no disclosure in Komatsuzaki that the compressive strength is measured in the fourth cycle, absent evidence of criticality regarding how the compressive strength is measured and given that the compressive strength of Komatsuzaki falls within the range presently claimed, it is the Examiner's position that the prior art combination meets the requirement of the instant claim.
	Komatsuzaki teaches that when a foam base having the prescribed compressive strength is used, the foam base suitably follows an adherend having an irregular shape or a rough surface and excellent adhesiveness is obtained (paragraph [0030]).
	Komatsuzaki teaches that when a foam base having the prescribed compressive strength is used, the foam base suitably follows an adherend having an irregular shape or a rough surface and excellent adhesiveness is obtained (paragraph [0030]).
	Further, Smiecinski discloses a polyurethane foam (Title) comprising a hydroxyl-terminated graft polyether polyol to impart both excellent resilient properties, excellent processability, reduced cure time, and flame retardance (paragraph [0028]). Said resiliency is considered the ability of the foam to return to its original shape after deformation (i.e., inclusive of the claimed compressive load).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to formulate the polyurethane foam of Guan in view of Jou such that said foam has the compressive strength prescribed by Komatsuzaki. The motivation for doing so would have been to ensure that a tape comprising said foam has excellent adhesiveness to an irregularly-shaped adherend or rough surface.
	Furthermore, it would have been obvious to formulate the polyurethane of Guan in view of Jou with an amount of hydroxyl-terminated graft polyether polyol as disclosed by Smiecinski. The motivation for doing so would have been to prepare a polyurethane foam having excellent resiliency, excellent processability, reduced cure time, and flame retardance.
	Since the instant specification is silent to unexpected results, the specific thickness percentage to which the polyurethane foam reverts after compressive force is applied is not considered to confer patentability to the claims. As the resiliency of the foam (i.e., the ability of the foam to return to its original shape) is a variable that can be modified, among others, by adjusting the composition of the foam by inclusion of a hydroxyl-terminated graft polyether polyol, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the foam composition inclusive of a hydroxyl-terminated graft polyether polyol in the prior art combination to obtain the desired foam resiliency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Therefore it would have been obvious to combine Komatsuzaki and Smiecinski with Guan in view of Jou to obtain the invention as specified by the instant claim.

Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guan in view of Jou as applied to claim 1 above, and further in view of Nowak et al. (US Patent No. 6,022,914) (Nowak).

Regarding instant claims 13-14, Guan in view of Jou discloses the polyurethane foam as cited in the rejection of claim 1, above.
	Furthermore, in FIG. 3, reproduced below:

    PNG
    media_image2.png
    205
    341
    media_image2.png
    Greyscale

Guan illustrates polymer sheet <300> comprising a foam layer <102> and an adhesive layer <308> disposed on a permanent liner <204> (paragraphs [0056-0063]).
	Guan further discloses a further embodiment wherein two permanent liners can overlie both major surfaces of the foam layer <102>, and both permanent liners are then overlaid with an adhesive (paragraph [0064]), which necessarily an adhesive tape having an adhesive layer on both sides.
	Guan further discloses assemblies comprising the polymer sheet, wherein the assembly is an electronic device (Claims 13-14).
	Guan in view of Jou does not explicitly disclose the composition and flame-retardant properties of the adhesive.
	However, Nowak discloses a pressure-sensitive adhesive composition comprising a pressure sensitive adhesive material and a flame retardant system, wherein the pressure-sensitive composition comprises an acrylic adhesive material (Claims 1 and 8).
	Nowak teaches that pressure-sensitive adhesive compositions find use in a wide variety of applications inclusive of electrical markets, either in the form of tapes or as adhesive coatings on other backings, and that for many of these applications, good flame retardant properties are of considerable importance (col. 1, lines 10-15).
	Before the effective filing date of the claimed in invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the pressure-sensitive adhesive composition comprising the flame retardant system of Nowak as the adhesive in the polymer sheet of Guan in view of Jou. The motivation for doing so would have been that those adhesives exhibiting flame retardant properties are of considerable importance in the electrical markets.
	Therefore, it would have been obvious to combine Nowak with Guan in view of Jou to obtain the invention as specified by the instant claims.

Regarding instant claim 16, Guan further discloses an assembly comprising a first and a second member bonded by a bonding tape comprising a polymer sheet comprising the polyurethane foam core, wherein the assembly is an electronic device. The formation of said assembly necessarily requires a method of bonding the first and second members.

Answers to Applicant’s Arguments
In response to Applicant’s comments regarding the objection to the specification of record, the objection is withdrawn due to Applicant’s amendments.
In response to Applicant’s comments regarding the 35 U.S.C. §112(b) rejection of record, the rejection is withdrawn due to Applicant’s amendments.
In response to Applicant’s arguments regarding the prior art rejections of record, the prior art rejections are maintained because Applicant’s arguments are unpersuasive.
Broadly, Applicant traverses the rejection of the claims over the prior art of record. Applicant specifically traverses the reliance on the Jou reference. Applicant points out that their original disclosure discusses the Jou reference, and Applicant characterizes Jou as disclosing a rigid foam. Applicant further points out that a rigid foam or foam carrier of an adhesive tape is not disclosed explicitly anywhere in or throughout Jou. Applicant submits that a skilled artisan would not have been motivated to combine or modify the teachings of Guan that are specifically directed to flexible foams with the teachings of Jou that are specifically directed to rigid foams or no foams at all.
	Further, Applicant contends that the skilled artisan faced with the problem of providing a flexible foam flame retardant would not have looked to or considered a disclosure or teachings directed to polyurethane dispersions without knowing if the chemistry works for the intended purpose and how or what manufacturing process adjustments would have been needed to achieve the desired flexible foam flame retardant.
	Applicant submits that the combination of Guan and Jou alleged by the Office was made in reversible error and such a combination only makes sense to the skilled artisan, if at all possible, with improper hindsight.
	Applicant further argues that neither of the remaining prior art references (i.e., Komatsuzaki, Smiecinski, and Novak) taken singly or in combination provides any teaching, suggestion, or motivation to combine Guan and Jou.
	Applicant’s arguments are unpersuasive. Applicant’s arguments do not clearly illustrate why one of ordinary skill in the art would not add the polyurethane polymer dispersion of Jou to the polyurethane dispersion of Guan to impart the touted flame-retardant properties that are not easily diminished by simple washing. Applicant’s argument that the skilled artisan would not have combined the teachings of Guan and Jou because they are concerned with different types of foams (i.e., flexible and rigid, respectively) is unpersuasive because Applicant has not clearly pointed out that Guan is only concerned and only capable of forming flexible foams, and that Jou is only concerned with and only capable of forming rigid foams. The term “flexible” is not recited in the Guan reference. Further, Applicant notes that Jou does not explicitly disclose a foam. However, both the Jou and Guan reference make use of polyurethane dispersions and Guan further discloses the mechanical frothing of such a dispersion to produce a foam, and the skilled artisan would readily be motivated to add the polyurethane dispersion of Jou because it imparts a level of flame retardancy not present in conventional polyurethanes. Further, even if Guan is implicitly concerned with flexible foam substrates, Applicant has not persuasively shown that the incorporation of the polyurethane dispersion of Guan would render the foam inflexible such that it is insufficient to perform its intended use.
	Applicant’s argument that the skilled artisan faced with the problem of providing a flexible foam flame retardant would not have looked to or considered a disclosure or teachings directed to polyurethane dispersion without knowing if the chemistry works for the intended purpose and how or what manufacturing process adjustments would have been needed to achieve the desired flexible foam retardant is unpersuasive. As discussed above, both Guan and Jou are directed to the use of polyurethane dispersions, and one of ordinary skill in the art would have been readily motivated to combine the polyurethane polymer dispersion of Jou with the polyurethane polymer dispersion of Guan to obtain the desired flame-retardant properties. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A). Applicant has not clearly argued or shown that the simple combination of two polymer polyurethane dispersions for the benefit imparting flame-retardant properties is outside the ambit of one of ordinary skill in the art utilizing routine experimentation. 
	In response to applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In the instant case, as discussed above, one of ordinary skill in the art would have readily combined the polyurethane polymer dispersion of Jou with that of Guan to achieve the touted flame-retardant properties through routine experimentation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        11/15/2022